Citation Nr: 0506160	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-32 210	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the determination that the character of the appellant's 
discharge is a bar to Department of Veterans Affairs (VA) 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant served in the Marine Corps Reserve from January 
29, 1964 to January 23, 1968.  He thereafter had service from 
January 1968 to December 1969.

In a January 2003 decision by the Waco, Texas Regional Office 
(RO) of VA, the RO determined that the character of the 
appellant's discharge was a bar to VA benefits.  The 
appellant has appealed that determination to the Board of 
Veterans' Appeals (Board). 


FINDINGS OF FACT

1.  In a January 1994 decision, the RO determined that the 
character of the appellant's discharge is a bar to VA 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1994 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1994 character of discharge 
determination is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's January 1994 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA does not affect cases where issue on 
appeal is solely one of statutory interpretation), aff'd 281 
F.3d 1384 (Fed. Cir.), cert denied, 537 U.S. 821 (2002); and 
VAOPGCPREC 5-04.  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issue in this case 
is whether the appellant's discharge bars him from VA 
benefits.  There are no new facts in this case.  The 
appellant in this case is not legally entitled to the 
benefits sought.  In the absence of a legal basis for the 
claim, there is no development to be undertaken.  

Therefore, this case turns on statutory interpretation.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  

Background

In a March 1970 Administrative Decision, the RO reviewed the 
record.  The serve records showed that the appellant was in 
desertion status from August 11, 1969 to October 7, 1969.  An 
investigation conducted by the Naval Investigation Service 
revealed that while the appellant was in desertion status, he 
sought and was granted sanctuary in a church in Hawaii for a 
period of time and made statements indicating disapproval of 
the United States' conduct of the war in Vietnam which was 
published by the news media.  The appellant attempted to 
obtain the necessary documents for Canadian citizenship 
before surrendering to military authorities.  The appellant 
requested an administrative discharge for the good of the 
service and the request was granted.  He was discharged from 
service with an undesirable discharge.  The DD Form reflects 
conditions other than honorable.  The RO referred to VA 
regulation and noted that a discharge under other than 
honorable conduct if such separation or release is because of 
persistent misconduct will be considered to be under other 
than honorable conditions unless it is found that some period 
was insane at the time of the offense causing such separation 
or release.  The RO determined that there was no indication 
that the appellant was other than of sound mind.  The RO 
concluded that the appellant's discharge in December 1969 was 
under dishonorable conditions.  

According to a November 1975 letter from the Pardon Attorney 
of the United States Department of Justice, President Ford 
granted the appellant a full and unconditional pardon for his 
inservice AWOL offenses which were the basis for his 
undesirable discharge.  The appellant was granted a clemency 
discharge which replaced the less than honorable discharge.  
It was noted that this discharge should be considered a 
neutral discharge, neither honorable nor less than honorable.  
This was pursuant to Presidential Proclamation 4313.  

A DD Form 214 shows that the appellant's discharge was 
upgraded under the Department of Defense's Special Discharge 
Review Program.  It was noted that the appellant applied for 
an upgrade in June 1977.  The date of the upgrade was June 
1977.  The character of service prior to upgrade was 
undesirable.  The upgraded character of service was under 
honorable conditions.  

Thereafter, a second review was conducted.  A DD Form 215 
dated in July 1978 shows that the veteran's discharge was 
reviewed under Public Law 95-126 by the Department of Defense 
(DOD) Special Discharge Review Program (SDRP).  The DD 215 
reads "Discharge reviewed under Public Law 95-126 and a 
determination made that characterization of service is 
warranted by DOD SDRP 4 April 1977."  The SDRP did not 
remove the bar to VA benefits with the exception of 
entitlement to health care under Chapter 17, for the period 
of January 29, 1968 to December 8, 1969.  

In a January 1994 decision, the RO determined that the 
character of the appellant's discharge is a bar to VA 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).  A notice of disagreement was not 
received within the subsequent one-year period.

Currently, the appellant contends that his discharge was 
upgraded to under honorable conditions.  In support of his 
claim, he has submitted VA medical records as well as a copy 
of the November 1975 letter from the Pardon Attorney of the 
United States Department of Justice.

Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 3 8 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
appellant did not appeal the January 1994 decision and it 
became final.  38 U.S.C.A. § 7105.

The additional evidence of record consists of VA medical 
evidence as well as a copy of the November 1975 letter from 
the Pardon Attorney of the United States Department of 
Justice.  

The VA medical evidence has no bearing of the character of 
discharge determination.  The November 1975 letter from the 
Pardon Attorney of the United States Department of Justice is 
a duplicate and was of record at the time of the last prior 
final denial.  In sum, the appellant submitted irrelevant and 
duplicate evidence.  

Evidence submitted since the RO's January 1994 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's March 2001 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received to reopen the 
determination that the character of the appellant's discharge 
is a bar to VA benefits (exclusive of health care under 
Chapter 17, Title 38, United States Code).


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


